 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDDravo Corporation and J. D. Posillico Corp. andPeter Batalias and Nassau and Suffolk Contrac-tors Association, Inc., and Its Members, Partiesin InterestLocal 138, International Union of Operating Engi-neers, AFL-CIO and Peter Batalias and Nassauand Suffolk Contractors Association, Inc., andIts Members, Parties in InterestJ. D. Posillico Corp. and Peter BataliasLocal 138, International Union of Operating Engi-neers, AFL-CIO and Peter Batalias. Cases 29-CA-6505, 29-CA-6604, 29-CB-3378, 29-CB-3447, 29-CA-6806, and 29-CB-3570March 21, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn November 15, 1979, Administrative LawJudge Morton D. Friedman issued the attachedDecision in this proceeding. Thereafter, the Gener-al Counsel filed exceptions and a supporting brief,and Respondents filed briefs in answer to the Gen-eral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.The speculative comment of the Administrative Law Judge that hadthe case gone forward he would not have credited Batalias over possiblewitnesses of Respondent, while improper, does not detract from his over-all conclusion that Batalias was not a credible witness.2 In adopting the Administrative Law Judge's dismissal of the com-plaint, we do not adopt his interpretation of the Board's decision inNassau and Suffolk Contractors' Association, Inc. etc., 118 NLRB 174(1957). The finding in Nassau that the respondent interfered with the ad-ministration of the labor organization hy reason of the participation of'two union stewards, who were also statutory supervisors, as union repre-sentatives during bargaining negotiations was based on a conflict of inter-est which results where one individual has a loyalty to both the employ-ees and the employer. Nassau does not limit a finding of divided loyaltyto the steward-supervisor's membership on the union negotiating committee. See, for example. Narragansett Restaurant Corp., 243 NLRB No. 30(1979); E.E. Co.. Inc., 171 NLRB 982 (1968); Dock Warehousing & Bot-tling Center. Inc., 169 NLRB 708, 714 (1968).248 NLRB No. 94lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Ahearing in these cases was heard at Brooklyn, NewYork, on July 9 and 24 and August 21, 1979, upon twoconsolidated complaintstand pursuant to an order of theRegional Director for Region 29 of the Board datedFebruary 15, 1979, consolidating all of the above-num-bered cases for hearing and decision.The consolidated complaint in Cases 29-CA-6505, 29-CA-6604, 29-CB-3378, and 29-CB-3447 alleges, in sub-stance, that Dravo Corporation, herein called Dravo, J.D. Posillico Corp., herein called Posillico, and Nassauand Suffolk Contractors Association, Inc., and its Mem-bers, herein called the Association, as Employers, andLocal 138, International Union of Operating Engineers,AFL-CIO, herein called the Union, maintained a prac-tice whereby certain members of the Union, known aslead engineers, are agents and supervisors of the Em-ployers on construction jobs, and, at the same time, thelead engineers are agents of the Union in the capacity ofshop stewards. Additionally, the Employers recognizeand deal with the lead engineers as stewards for theUnion while the Union recognizes and deals with thesaid lead engineers in their alleged capacity as agent-su-pervisors of the Employers. The complaint concludesthat by this arrangement, the Respondent Employers areunlawfully assisting the Union in violation of Section8(a)(2) of the Act, and the Union is restraining and co-ercing employees in violation of Section 8(b)(1)(A) of theAct.In addition to the foregoing, the consolidated com-plaint in Cases 29-CA-6806 and 29-CB-3570 alleges, insubstance, that a lead engineer, John Kiewre, employedby Posillico, acting as both agent-supervisor for Posillicoand job stewards for the Union, discriminatorily laid offPeter Batalias, and thereby caused Posillico to lay offBatalias; that Posillico has failed since then to recall Ba-talias because Batalias was a member of a "reformgroup" of the Union, opposed to certain policies andpractices of the Union, and thereby Posillico violatedand is violating Section 8(a)(l) and (3) of the Act, andthe Union thereby violated and is violating Section8(b)(1)(A) and (2) of the Act.In duly filed answers, all the Respondents deny thecommission of any unfair labor practices while admittingA consolidated complaint in Cases 29 CA-6505, 29-CA 6604. 29-CB-3378, and 29-CB-3447 was issued on October 18, 1978. The chargesin Cases 29 CA-6505 and 29-CA 3378 were filed by Peter Batalias onJune 30, 1978 The charges in Cases 29-CA 6604 and 29-CB-3447 werefiled on August 11., 1978. A consolidated complaint in Cases 29-CA-6806and 29-CB 3570 was issued on January 24, 1979, upon charges filed byBatalias in Cases 29-CA 6806 and 29-CB-3570 on November 21, 1978.Both of the consolidated complaints were ordered consolidated for hear-ing by order dated February 15, 1979 DRAVO CORPORATION621the jurisdictional allegations of the consolidated com-plaint.At the outset of the hearing, on July 9, 1979, all of theparties agreed that, because the issue of whether the leadengineers are union stewards and are also supervisorsemployed by the Respondent Employers constitutes theprimary issue of all the cases, this issue would be heardfirst. Permission to try the cases in this order was grant-ed principally because Respondent Dravo was involvedonly in the alleged unlawful practice, but not in any al-leged specific act of discrimination,2and if it would befound that the lead engineers are not supervisors of theEmployers, the balance of the allegations of the com-plaints would thereby fall.Accordingly, the hearing proceeded upon the agreed-upon course. Counsel for the General Counsel calledthree witnesses to testify and introduced documents inevidence for the purpose of proving that the lead engi-neers were and are supervisors of the employers. Coun-sel for the General Counsel then rested.At that point in the proceeding, counsel for Dravomoved to dismiss the consolidated complaint in Cases29-CA-6505 and was joined in the motion by counsel forPosillico, the Association, and the Union with regard tothe allegations in the consolidated complaints in respectto Cases 29-CA-6604, 29-CB-3378, and 29-CB-3447.The ground for the motion to dismiss was that the Gen-eral Counsel failed to establish a prima facie case that thelead engineers were and are supervisors of the employerswithin the meaning of the Act.After hearing argument in support of and against themotion, and after due deliberation, I concluded that themotion to dismiss had merit and dismissed the complaintin the aforesaid cases, explaining my reasons therefore onthe record. Counsel for the General Counsel duly ex-cepted to the ruling and asked that the matter be recon-sidered. Although the ruling was not changed upon thismotion at that time, I explained, again on the record,that if, in the discrimination cases against Posillico andthe Union,3still to be heard, it was proven that the leadengineer therein was a supervisor for Posillico and also,at the same time, a union steward, and it could be shownin the hearing of those cases that there was a possibilitythat this alleged practice of Posillico and the Union ex-tended throughout the industry insofar as the Union'smodus operandi was concerned, I would, sua sponte, re-verse the order of dismissal and instruct the parties in thedismissed cases to proceed with their defenses, becausethe evidence in the case to be heard would thereby giveadded strength to the General Counsel's case-in-chief inthe dismissed cases.Counsel for the General Counsel was then asked if shewas prepared to proceed with the discrimination caseagainst Posillico and the Union and whether she wishedto file an appeal to the Board from the order of dismissalof the complaints in other cases.Counsel for the General Counsel elected to proceedwith the discrimination case and to decide, later, whetherto appeal from the dismissal ruling. However, because2 Dravo is named as a Respondent only in Cases 29-CA-6505 and 29-CA-6604.a Cases 29-CA-6806 and 29-CB-3570.documents for which counsel for the General Counselhad served subpenas upon both the Union and Posillicowere very voluminous and lengthy, and counsel for theGeneral Counsel had not had the opportunity to examinethem until that time, an adjournment was requested andthe request was granted.At the last hearing date, upon reconvening the hear-ing, counsel for the General Counsel surprisingly re-quested permission to withdraw the consolidated com-plaint in Cases 29-CA-6806 and 29-CB-3570, herein re-ferred to as the discrimination cases. The reason givenfor the request was that the Charging Party, Peter Bata-lias, had notified counsel for the General Counsel, inwriting, that Batalias no longer desired to participate inthose cases inasmuch as his true interest in the cases wasto force the Union to grant him certain pension benefits,his claim for which was not the subject matter of eitherthe charges or complaints of any of the cases involvedherein. Permission to withdraw the complaint was there-upon granted, there being no opposition thereto.However, counsel for the General Counsel then askedfor permission to move for reconsideration of the orderof dismissal in the first four cases, those involving the al-legations of the allegedly unlawful supervisor/stewardpractices, arguing that a review of the record wouldshow that a prima facie case had been made by counselfor the General Counsel. Permission to so move wasgranted provided that (a) Dravo, whose counsel was notpresent at this time, be notified; (b) the motion be inwriting and supported by reasons therefor and be servedon counsel for all parties; and (c) Respondents be givenan opportunity to reply and submit, in writing, their op-position to the motion.4In accordance with the foregoing, counsel for theGeneral Counsel has filed a memorandum in support ofthe motion for reconsideration and counsel for all Re-spondents have filed memorandums in support of theiropposition thereto. Upon the entire record in the caseand upon due consideration being given to the memoran-dums of the parties, and the arguments contained therein,and upon my observation of the witnesses, I make thefollowing:' Although not stated by me at the hearing, the request of counsel forthe General Counsel was also granted because of the possibility that theruling on a motion to dismiss for failure to establish a prima facie casemay come within the provisions of Sec. IO(c) of the Act, and the proce-dures provided in Secs. 102.45 and 102.42 of the Board's Rules and Regu-lations. See Local Union No. 195, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the United Statesand Canada, AFL-CIO (Stone & Webster Engineering Corporationl. 237NLRB 931 (1978) In the cited case, the Administrative Law Judge dis-missed from the bench on such a motion after the entire case was heard,and not as in the case at bar, where the motion to dismiss was made afteronly counsel for the General Counsel had rested her case-in-chief. Thelanguage of the Board in its Decision in the cited case perhaps rendersthis a difference without a distinction even though Sec. 102.27 of theBoard's Rules and Regulations would seem to indicate that a dismissal ofthe complaint upon a motion to dismiss at the end of the General Coun-sel's case-in-chief, without a written decision, and without complying toSees 102.45 and 102.42, would be in orderDRAVO CORPORATION 621._ 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONEach of the Respondent Employers admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. Respon-dent Dravo, a Pennsylvania corporation with its princi-pal office and place of business in Pittsburgh, Pennsylva-nia, is engaged in performing construction services in thetown of Wading River, New York, and various otherplaces in the United States. During the year immediatelypreceding the issuance of the complaint herein, a repre-sentative period, Dravo purchased and caused to betransferred and delivered to its Wading River sites andother sites throughout the United States lumber, con-crete, and other goods and materials of a value in excessof $50,000, of which goods and materials of a value inexcess of $50,000 were transported and delivered to itsWading River and other sites in interstate commerce di-rectly from States of the United States other than theStates in which the various sites are located.Respondent Posillico, a New York corporation withits office and principal place of business in the town ofFarmingdale, New York, is engaged in that town andother construction sites in the State of New York whereit performs building construction services. During theyear immediately preceding the issuance of the complaintherein, a representative period, Posillico purchasedlumber, concrete, and other goods and materials of avalue in excess of $50,000, of which goods and materialsof a value in excess of $50,000 were transported and de-livered to its construction sites in interstate commerce di-rectly from suppliers in States of the United States otherthan the State of New York.The Association, a New York corporation, is an asso-ciation of employers engaged in the building and con-struction industry in Nassau and Suffolk Counties in theState of New York and exists for the purpose, amongother things, of negotiation and administering collective-bargaining agreements for and on behalf of employermembers with various labor organizations, including theUnion herein. During the year immediately precedingthe issuance of the complaint herein, a representativeperiod, the employer members of the Association, in thecourse and conduct of their business, purchased buildingmaterials of a value in excess of $50,000 which wereshipped in interstate commerce to the members' projectsin the State of New York directly from places outsidethe State of New York.Thus I find and conclude that it serves the purposes ofthe Act to assert jurisdiction.5II. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Respondent Union isa labor organization within the meaning of Section 2(5)of the Act.5 It should be noted that Respondent Dravo is not a member of theAssociation herein, but is a member of an employer association similarthereto which contracts with the Union on behalf on its members.III. THE EVIDENCE PRESENTED BY THE GENERALCOUNSELThe principal witness for the General Counsel wasPeter Batalias, the Charging Party in all of the above-numbered cases, who was also the Charging Party in anearlier case involving the Union and the Association andsome of the Association's members.6Batalias testified toseveral occurrences which, the General Counsel claims,support a finding that the lead engineers are also supervi-sors as defined in Section 2(11) of the Act.The first act of a lead engineer to which Batalias testi-fied occurred in 1974. According to Batalias, in that inci-dent, Batalias, along with several other operating engi-neers, was operating equipment for a member of the As-sociation, Lizza Industries, herein called Lizza. Whilethey were so operating their various pieces of equipmentfor Lizza one day, it began to rain, and three of the op-erating engineers refused to work in the rain. Lizza'sforeman thereupon called for the job superintendent, tell-ing the latter what was happening. The superintendentthen, in turn, spoke to the lead engineer on the job, RickPosillico.7Batalias admitted on cross-examination that hecould not hear the conversation between the job superin-tendent and the lead engineer. However, Batalias did tes-tify that after the conversation the lead engineer turnedto the three operating engineers who refused to operatetheir equipment in the rain and asked them if they weregoing to operate the equipment. When the three engi-neers refused, Posillico, the lead engineer, discharged thethree operating engineers.8Giving full credence to Batalias' testimony recitedabove, it is difficult to conclude that this testimony isevidence that, within the 6-month 10(b) period before thefiling of the first charge herein, the lead engineers actedas supervisors for the Employers named herein or for theAssociation's constituent members. This is so because Ba-talias admitted that he could not hear the conversationbetween the job superintendent and the lead engineerand, therefore, the record does not show whether thelead engineer discharged the three operating engineerswho refused to work in the rain by the exercise of hisown discretion or was merely a conduit for instructionsgiven him by the job superintendent.However, even assuming that in this instance the leadengineer did act in the capacity of supervisor for Lizza,Lizza is not named as a respondent in the complaintherein, and the testimony which would have involvedLizza back in 1974 cannot be utilized, therefore, as proofthat Dravo or Posillico or members of the Associationengaged lead engineers as supervisors during or since the6-month period before the filing of the first chargeagainst Dravo, Posillico, and the Union in the instantcase.a Nassau and Suffolk Contractors Association, Inc., 118 NLRB 174(1957).7 No relation to any member of the J. D. Posillico Corporation in-volved in this proceeding.I The foregoing is a synopsis of Batalias' testimony which, when read,seems to be somewhat confused as was most of Batalias' testimony. Inanswering virtually every question put to him, Batalias' obvious animustoward the Union herein led him to answer questions in an indirectmanner or caused him to give answers which were not responsive to thequestions asked. DRAVO CORPORATION623Counsel for the General Counsel argues that there is apresumption of continuance which, in the absence of anyevidence to the contrary, indicates that the status of thelead engineer has not changed since this 1974 Lizza inci-dent, and, therefore, this item of testimony would indi-cate, and be part of the proof, that at the present timeand at the time of the charges and complaint hereinDravo, Posillico, and members of the Association wereoperating with lead engineers who were and are both su-pervisors and job stewards.Counsel for the General Counsel further argues thatthis presumption of continuance regarding the lead engi-neer acting as a supervisor for the members of the Asso-ciation, including Posillico and nonmember Dravo, isbuttressed by events to which Batalias testified occurredwithin the 6-month 10(b) period before the filing of thecharges herein. I reject the presumption of which theGeneral Counsel speaks. It cannot be applied here, be-cause the employer and the lead engineer in the 1974 in-cident, even if Batalias' testimony is given full credence,involved only Lizza. It cannot be proof against otheremployers at the present time. As heretofore set forth,this Decision involves a motion to dismiss by other em-ployers and not Lizza which is not herein involved.However, I deem it incumbent upon me to consider allpossible inferences to be in favor of counsel for the Gen-eral Counsel's case.It is therefore necessary to consider other evidentiarymatter to which Batalias testified which allegedly oc-curred within the 10(b) period. An incident occurred inNovember 1978, according to Batalias, in which he wastransferred by Posillico's lead engineer, John Kiewre,from one job to another, which transfer counsel for theGeneral Counsel claims was contrary to that which wasfirst ordered by Posillico's crew foreman. However, Ba-talias' testimony with regard to this incident is so confus-ing that it leads to at least two, and probably more, pos-sible interpretations with regard to whether the Union'slead engineer, Kiewre, countermanded an order of Posil-lico's foreman, or whether it was Kiewre who, upon Ba-talias' complaint to Kiewre, enabled Batalias to retain aposition he desired to retain within a certain geographi-cal area.According to counsel for the General Counsel, in No-vember 1978 Kiewre transferred him from one jobsite toanother. A Posillico foreman named Matthews told Bata-lias at the end of a workday to report to Melville, LongIsland, the next day. When he returned home, Bataliasfound a message from Kiewre to report not to Melvillebut to report to Hicksville. Batalias called Kiewre toobject to the transfer because, according to Batalias, Ba-talias wanted to remain with the crew with whom hewas working. However, upon speaking to Kiewre,Kiewre was adamant and directed Batalias to go toHicksville. The General Counsel states that Kiewre didnot at any time refer to any order from his superiors di-recting Batalias to return to Hicksville. Batalias reportedto Hicksville as directed by Kiewre rather than to Mel-ville as ordered by Foreman Matthews.However, counsel for Posillico interprets this testimo-ny as follows: Batalias was working for Posillico at ajobsite in Hicksville when he was told by SuperintendentMatthews that he was being transferred to another job inFarmingdale. Batalias then complained to Kiewre aboutthe transfer and Kiewre later called and told Batalias toreport to Hicksville. Thus, in one interpretation, that ofthe General Counsel, Kiewre was the one who gave themost authoritative order to report to the job in Hicks-ville.The Respondents, however, argue that Batalias' testi-mony is actually to the contrary of that which counselfor the General Counsel claims is the import of Batalias'testimony. Respondents contend that Batalias' testimonyon this matter is that in November 1978 Batalias wasworking for Posillico at a jobsite in Hicksville. He wastold by the crew foreman, Matthews, that Batalias wasbeing transferred to another job in Farmingdale. Bataliasthen complained to Kiewre, Posillico's lead engineer,about the transfer and Kiewre later called Batalias, afterBatalias called and complained to Kiewre, and told Bata-lias to report back to Hicksville.Even giving the best possible interpretation of thisvery confusing testimony to counsel for the GeneralCounsel's case, it is nevertheless highly improbable thatthe matter occurred as the General Counsel would havethe testimony interpreted. This is so because, on therecord, just prior to the testimony concerning the fore-going incident, Batalias testified that if an employee hada complaint about job conditions he would call the leadengineer to resolve that situation. It is concluded thatthis is exactly what Kiewre did in the incident set forthabove. Kiewre interceded on Batalias' behalf to resolveBatalias' complaint. Batalias further testified that it wasthe practice for a foreman to decide upon transfers ofpersonnel which were then passed on by the lead engi-neer to the employees involved.9Counsel for the General Counsel further seeks to bol-ster the argument that the order of dismissal should bereversed upon the basis of two documents. The first ofthese is a letter from Dravo's project manager in LongIsland, New York, dated July 12, 1978, addressed toDravo's counsel, which letter was then furnished tocounsel for the General Counsel in the investigation ofthe instant cases. This letter was written by the projectmanager, John Jacobson, in connection with the investi-gation of certain other unfair labor practice chargeswhich were later withdrawn by Batalias. Among otherthings, the letter states "Hiring and reduction in forceand discharges are handled by the Company through themaster mechanic."'°Counsel for the General Counselclaims that there can be no clearer description of super-visory authority and that this constitutes an admission onthe part of Dravo that the lead engineer is a supervisor.9 The testimony of Batalias regarding this incident, the alleged overrid-ing of the foreman's order by Kiewre to the detriment of Batalias, hasbeen read a number of times and compared with my notes made at thehearing. It is extremely difficult, as noted above, to come to an exactconclusion as to what Batalias was testifying. His testimony in this re-spect is almost incoherent. Either Batalias did not listen to the questionsput to him, or was so anxious to place an interpretation on the facts thatwould place the Union in a bad light that he literally confused the factsto the point where what actually occurred cannot be ascertained from histestimony with any certitude.10 The term "master mechanic" is clearly a reference to "lead engi-neer" and is the title once used to describe the same functioning individ-ual at an earlier date.IJRAVO CORPORATION 623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, in order to support this part of the GeneralCounsel's case, Jacobson was called to the stand andquestioned by counsel for the General Counsel. In histestimony, Jacobson explained that portion of the letterby stating that the lead engineer performs these functionsunder the direction of the Company's supervisors. To useJacobson's words, "under our direction."However, at best, this is rather a routine matter in thatin the construction industry it is the job foreman or su-perintendent who decides how many and what kind ofoperators are needed for a certain job. It is in this indus-try that the foreman will then routinely go to the leadengineer who would, in turn, call the union hall for cer-tain types of machine operators. When these men arethen dispatched from the hall, they report to the lead en-gineer, by handing him their union books and tellinghim, at the same time, what machines they were dis-patched to operate. Then, and only then, does the leadengineer do anything in the nature of assigning. Thus, ifthere are two backhoes to be operated and two backhoeengineers are dispatched by the Union, the lead engineerwill tell each of the two backhoe operators sent by theUnion which backhoe each will operate. This is merely amatter of accommodation and is of such a routine naturethat it cannot be classified as the use of independentjudgment by the lead engineer.Batalias further testified that, in the 30-year period heworked within the jurisdiction of the Union, the practicehas been for the operating engineers to report to the leadengineer, the job superintendent, or the contractor, andfor the lead engineer to assign the employee reporting tohis machine. However, immediately above, this matterhas been explained fully.Furthermore, Batalias could testify to only two specif-ic times at which he or any other operating engineer byname, or any other lead engineer by name, was involvedin any manner which could be described in Section 2(11)of the Act as indicia of supervisory authority. Both ofthese incidents were at times in August and November1978, in which Batalias, himself, was laid off by lead en-gineers. Batalias testified that Dravo's lead engineer, TedJawroski, laid him off in August 1978, and Posillico'slead engineer, Kiewre, laid him off in November 1978.However, with regard to these instances, Batalias wasnot able to state that these lead engineers were operatingindependently and had particularly chosen Batalias to layoff. On the other hand, the testimony of these individualsshows that if, indeed, the lead engineer did lay Bataliasoff, it was done merely as a matter of convenience andthe lead engineers performed the function of a conduitfrom either the job foreman or the job superintendentand did not select Batalias for layoff as a matter of theirown discretion.Counsel for the General Counsel relies on one further,rather technical, matter which it is claimed tends toshow an admission by Dravo that the lead engineer is, infact, a supervisor. In its answer to the complaint, Dravoadmitted that the lead engineer is a supervisor in accor-dance with the collective-bargaining agreement. Howev-er, contrary to the contention of the General Counsel, areading of the subdivisions of the collective-bargainingagreement pertaining to lead engineers and their author-ity, reveals only that when an operating engineer is em-ployed intermittently to operate a machine, he shall dosuch work during the period when his machine cannotbe operated as determined by the lead engineer. In otherwords, this may or may not be interpreted as an indica-tion of supervisory authority. As argued by counsel forRespondent Dravo, it merely means that the lead engi-neer is in charge of and sees to it that the operating engi-neers within the jurisdiction of the Union perform onlysuch work as operating engineers are required to per-form as defined in the contractual coverage of the rela-tionship between the contracting parties.Additionally, the sections of the agreement whichcounsel for the General Counsel points out as supportingthe argument that the lead engineers are supervisors,must be read in the context of the entire agreement.When this is done, it is apparent that the so-called super-vision of the lead engineers is, as heretofore stated,merely a device by which the lead engineer protects thejurisdictional aspects of the work of operating engineersso that operating engineers shall not be required to per-form work which is not within the definition of the func-tions of operating engineers as stated in the collective-bargaining agreement. Accordingly, if indeed the leadengineer exercises any independent judgment, it is as ajob steward and not as a supervisor on behalf of any ofthe employers of the Association or on behalf of the spe-cific Respondents named here, Posillico and Dravo.IV. DISCUSSION AND CONCLUDING FINDINGSAssigning to the testimony and evidence upon whichthe General Counsel relies the best possible interpreta-tion, the instances in which Batalias, himself, was direct-ly involved within the 10(b) period are isolated and un-supported by any testimony to the effect that the layoffsin 1978, by the lead engineers of Dravo and Posillico,were anything but routine. Insofar as the matter involv-ing Lizza in 1974 is concerned, the Board has well estab-lished the principle that "isolated instances of supervi-sory authority are an insufficient basis upon which tobase a finding that an individual is a statutory supervi-sor." 1l1With regard to the independent judgment questionconcerning the lead engineers, Batalias, himself, againtestified that before an operating engineer arrives at ajobsite he knows what type of machine he will be oper-ating. Thus, Batalias testified, "If I am on the top of thehiring hall list and I have put down that I am qualifiedon backhoe, and the Union knows I am qualified, theywill send me." Thus, the most judgment that the lead en-gineer exercises, even by Batalias' own testimony, is thatwhen an operating engineer arrives on the job he knowsthe type of machine he operates, and the lead engineermerely tells the operating engineer which machine ofthat type he will operate. Thus, in such an instance, thelead engineer is performing a function not for the em-ployer, but for the Union.Additionally, as stated above, although Batalias testi-fied that over a period of some 30 years he has observed" Local Union No. 673, International Union of Operating Engineers.AFL-CIO (Westinghouse Electric Corporation), 229 NLRB 726, 727 (1977). DRAVO CORPORATION625lead engineers operating as supervisors, aside from theinstances above-cited, he was unable to state a single in-stance in which the lead engineers perform any functionwhich requires the use of independent judgment onbehalf of employers. Moreover, with regard to the rightto hire or discharge, it is apparent that it is the Unionwhich dispatches the employees to the jobs and the leadengineer merely assigns them to the machine for whichthe employees are sent by the Union upon the request ofthe employer. Additionally, the instances to which Bata-lias testified in which some inference could possibly bearrived at to the extent of finding that a lead engineeroperates as a supervisor of an employer are so isolated asto not be considered as a basis for a finding of supervi-sory authority. 2Finally, even assuming for the purposes of the GeneralCounsel's case that in the instances cited in Batalias' tes-timony the lead engineers were acting as supervisors forthe Employers named and for members of the Associ-ation, in a case in which Batalias, himself, was theCharging Party against the very same Association andUnion as in the instant case, the Board held only wherethe lead engineers, who may be the employers' supervi-sors, also act as negotiators on behalf of the Union isthere such a conflict of interest as to constitute coercionwithin the meaning of Section 8(b)(l)(A), and assistancewithin the meaning of Section 8(a)(2) of the Act. 3Counsel for the General Counsel, in arguments at theoutset of the hearing herein, cited a recent case in which,according to the General Counsel, the Board wouldseem to have changed this principle to find that a viola-tion occurs any time a lead engineer acts in a supervisorycapacity for an employer at the same time in which heacts as a union steward. t4 However, the facts of thatcase differ markedly from the facts of the case at bar. Inthat case, the lead engineer was the sole authority at aconstruction site which was several hundred miles fromthe nearest other facility of the employer. In fact, theemployer's nearest facility at that time was in Fairbanks,Alaska, where the lead engineer, who directed the joband whose activities were the subject of the complaint inthe cited case, was 400 miles away at Point Barrow,Alaska. Thus, it is apparent that because the lead engi-neer was the only representative with any authority onthe job he must have had full authority to independentlymake decisions which affected the employees in the per-formance of their work. Accordingly, although the Ad-ministrative Law Judge in that case cited Nassau and12 Ibid.13 See, Nassau and Suffolk Contractors Association, Inc., 118 NLRB 174(1958)." ITT Arctic Services, Inc., 238 NLRB No. 14 (1978).Suffolk, supra, the case neither sub silentio or directlyoverruled the principle set forth in the cited Nassau andSuffolk case. Accordingly, I find and conclude that theNassau and Suffolk case, cited above, is currently thelaw established by the Board and that it has not beenoverruled. Therefore, a violation occurs only in those in-stances in which the lead engineer who acts as a supervi-sor on behalf of an employer also engages on behalf ofthe union in negotiations with the employer. According-ly, on the basis of the current law, I find and concludethat the General Counsel's case, as a matter of law, hasnot been established because there was no evidence of-fered to show that the lead engineers also acted as nego-tiators on behalf of the Union.Accordingly, by reason of all the foregoing, I herebyreaffirm my dismissal of the General Counsel's case onthe basis that the General Counsel has failed to establisha prima facie case. 15Upon all of the foregoing findings, and pursuant toSection 10(c) of the Act, I make the following:ORDER16The General Counsel's motion for reconsideration isgranted and, upon reconsideration, the original order ofdismissal herein is reaffirmed.IT IS ORDERED, therefore, that the complaints in all ofthe foregoing numbered cases be, and the same herebyare, dismissed in all respects.15 Even were I not to make such a finding, it is apparent that I wouldhave been unable, on the basis of the entire record, to credit the testimo-ny of Batalias, aside from the fact that his testimony, in most instances,was extremely confusing. Additionally, Batalias displayed obvious ani-mosity toward the Union. This animosity may have some basis, but thereason or reasons therefor are not the subject of the instant case. Thisrenders him a witness of very dubious credibility. Funhermore, althoughordinarily the motivation of a charging party should not enter into theconsideration of whether a case has merit, the charging party's motiva-tion can be considered when determining the credibility of the chargingparty as a witness. Batalias, in his letter refusing to cooperate in the dis-crimination case against Posillico and the Union, made it amply clear thatthe main purpose of his filing all the charges in the instant case was toforce the Union to pay him out of the union pension fund for periods forwhich he felt he was entitled and for which periods the Union claimedhe was not so entitled. Thus, I conclude that had the motion to dismissbeen denied and the case had gone forward I would not have creditedBatalias to the extent of crediting him over possible witnesses of the Re-spondents. In fact, I would have found that both Kiewre and Jawroskiwere more reliable witnesses when they Aere called to testify by theGeneral Counsel during the case-in-chief.15 In the event no exceptions are filed as provided by Sec. 10246 ofthe Rules and Regulations of the National Labor Relations Board thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.DRAVO CORPORATION 625-